UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
BRANDON J. OFFICE : CIVIL ACTION NO. 2:18-cv-0093
I).O.C. # 396954
VERSUS : JUDGE SUMMERHAYS
W.S. SANDY McCAIN : MAGISTRA'I`E JU])GE KAY
JUDGMEN'I`

For the reasons stated in the Report and Recornrnendation [doc. 42] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable laW;

IT IS ORDERED that the petition for Writ of habeas corpus be DENIED and
DISMISSED WITH PREJUDICE.

<?>\ \
THUS DONE AND SIGNED in Chambers this 93 day cf i\/o \!€w'\ B~@ ,

 

  

\ f

RoBERT R. sUMMERHAYS
UNITED sTATES DIsTRICT fe » E

 

